Citation Nr: 1545033	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2011, the Veteran testified before a hearing officer at the RO.  A transcript of this hearing is of record.   

The reopened claim for entitlement to service connection for a low back disability and the claim for entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a back disability was initially denied in an unappealed January 1982 rating decision.  The Veteran has made several attempts to reopen his claim and was most recently denied in a March 1992 rating decision. 

5.  The evidence received since the March 1992 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for entitlement to service connection for a back disability (claimed as a shell fragment wound) was initially denied in a January 1982 rating decision based on the RO's determination that the record did not establish a current disability.  The Veteran did not appeal the January 1982 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran attempted to reopen his claim for service connection for a low back disability several times after the initial denial in January 1982.  His claim to reopen was most recently denied in a March 1992 administrative decision due to a failure to respond to a request for evidence in support of the claim.  The evidence received since the March 1992 rating decision includes numerous records of VA and private treatment documenting diagnoses and surgery for a chronic low back condition.  In 2001, the Veteran underwent the first of several surgical procedures on his back and was diagnosed with chronic lumbar radicular syndrome most likely related to a herniated disc at the L2-3 segment of his spine.  This finding was confirmed by MRI.  The Veteran has continued to receive treatment for his back condition.  He has also provided recent lay statements detailing his claimed in-service injury and reporting a continuity of symptoms since service.  This lay and medical evidence 
is clearly new as it was not of record at the time of the most recent denial of the claim in March 1992 and is material as it relates to an element not previously established-the presence of a current chronic back disability.  The Board therefore finds that the Veteran's statements are new and material evidence and reopening of the claim is granted.

The Board also finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a low back disability is granted.

REMAND

The Board regrets delay in this case, but finds that a remand is required to further develop the record.  Throughout the claims period, the Veteran has reported receiving private medical treatment for his back disability with numerous private health care providers, including his family physician, Dr. Furr, a spine surgeon, Dr. Gorup, and at Methodist Hospital.  The claims file does not contain treatment records from these providers and VA has not made adequate attempts to obtain the records in accordance with its duty to assist the Veteran in developing evidence to substantiate the claim.  In addition, the record documents several instances when the Veteran denied experiencing ringing in his ears while receiving private treatment.  These statements are inconsistent with others made by the Veteran in support of his claim for service connection for tinnitus.  As Dr. Furr was the Veteran's primary care physician, the Board finds that treatment records from this provider will likely prove relevant to the claim for entitlement to service connection for tinnitus.  Thus, both service connection claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release forms to allow VA to obtain records from private treatment facilities, to include Dr. Furr (the Veteran's family physician), Dr. Gorup (who performed his 2001 spinal surgery), and Methodist Hospital.   

If complete medical release forms are received, request copies of all records of private treatment identified by the Veteran.  All efforts to obtain the records must be documented in the claims file and all records received pursuant to this request must be associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed low back disability.  The claims file must be reviewed by the VA examiner prior to issuance of the requested medical opinion.  

After examining the Veteran, performing all necessary tests, and reviewing the claims file, the examiner should determine whether any diagnosed low back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of the Veteran's active duty service, to include his reported fall off a tank in 1968 while serving in Vietnam.

Although service treatment records do not document the Veteran's reported fall, for the purposes of this opinion, the examiner should accept the Veteran's reports regarding the occurrence of his in-service back injury as true. 

A complete rationale must be provided for all expressed medical opinions. 

3.  After completion of the foregoing, readjudicate the claims on appeal with consideration of all the evidence added to the record.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, before returning the case to the Board if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


